Mr. Justice Wolf
delivered the opinion of the court.
The note of the registrar from which this appeal is- taken is as. follows:
“The record of this instrument is hereby denied inasmuch as it appears from the registry that the property sold — in addition to the mortgage debt which is being executed — is also liable for two other mortgage credits which are all constituted in the same deed and in favor of other persons, all expiring on the same date as the one which is now executed; and inasmuch as it does not appear that the other parties have intervened or that any division according to pro rata was made as to the price obtained at the execution sale, according to the provisions of section 1515 of the former Law of Civil Procedure,' and in view also that the judgment of the District Court ordering the execution was not included in the deed, and *317a cautionary notice is entered of this refusal in accordance witb the Law of March 1, 1902.”
Tb.e appellant maintains that the other creditors secured by the same mortgage would be unaffected by the proposed record, as the mortgage would not be canceled. He further maintains that, nullity of any proceeding must appear from the deed itself. The registrar, however, draws our attention to the fact that from the books of the registry it appears that the appellant was one of several creditors whose obligation matured on the same date, all secured by the same mortgage, without any notice of the suit begun by appellant being given to the other creditors, and without any attempt to prorate the proceeds of the auction sale. Under these circumstances, as the record could not stand as to the other creditors and a purchaser could not obtain a good title, we think it was the' duty of the registrar, following the decision of this court in American Trading Co. v. Monserrat, 19 P. R. R., 929, and Act No. 31 of 1912, to refuse the record.
The other ground of refusal is perhaps more doubtful. The registrar in his brief says that the judgment in the suit was by default, but this statement of the registrar is not justified by the record. However, we do not know from the-record what was the nature of the suit nor how the court acquired jurisdiction over the so-called “successors or privies” of José Collazo Vázquez, the original debtor in the obligation. As the title of the purchaser depends upon whether there was a due legal proceeding, we think that in the deed.denied record it should have been shown that the court acquired jurisdiction over the defendants, and in any ease the final judgment from which the marshal derived his authority should have been included.
The note • appealed from must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.